DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive for amendment/argument filed on Sep 14, 2021, and the claims 1-20 are pending for examination. 

Response to Arguments

Applicant’s arguments filed on Sep 14, 2021, with regards to rejection of claim 1-20 have been fully considered, but they are not persuasive. 
In Applicants remarks, on pages 9-10, Applicant argues that Jacob does not teach, (a) determining an EVPN DF state of an all-active multi-homed ES in response to determining that the all-active multi-homed ES is enabled.
In response, in paragraph [0035] line 8-12, Jacob teaches, If elected DF, one of PE router 10A elected as DF forwards traffic from the EVPN to local CE 8B. And 
paragraph [0080] Jacob teaches, 10A is the designated router, and 10B is the non-designated router (i.e. the backup router).
And; paragraph [0083] discloses, PE 10A is a DF for VRF 13, PE 10A sends a route advertisement 202.
And in para [0084] teaches, select the best path towards the DF in accordance with the BGP path selection algorithm, for instance. Remote sends traffic to the DF PE 10A.
Note: If a segment /router acts as a forwarder (DF), then it is elected as the PIM DR (designated router).
If the segment/router is not acting as a forwarder, then it is considered in a PIM non‐DR state (not the designated router)

Applicant further argues on pages 10-11, Jacob does not teach, (b) entering a PIM DR state in response to determining that the all-active multi-homed ES is enabled and has the EVPN DF state.
Applicant further argues on pages 11-12, Chandrashekharachar not teach, (c) entering a PIM non-DR state in response to determining that the all-active multi-homed ES is enabled and does not have the EVPN DF state, wherein, in the PIM non-DR state, no DR is elected on the interface.
In response, Chandrashekharachar in para [0049] teaches, two router (405-DF) and 410 (non-DF) are connected through switch 415 in L2 and L3 interfaces. 
Para [0053] router 410 is the non-designated (non-DR) router. In general, under PIM, a shared-media LAN like Ethernet (e.g., the interface to switch 415) may have multiple PIM routers connected to it. And; see also [0058] line 7-12.
In conclusion, since the references teach all of the above limitations. The previous rejection is maintained by the previous references.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 4-7, 9, 12-15, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jacob (US 2017/0195210A1), in view of Chandrashekharachar (US 2011/0305239A1)
Regarding claim 1,
Jacob teaches, 
a method comprising: determining, at a device comprising an interface in communication with a network, that an all-active multi-homed Ethernet segment (ES) associated with the interface is enabled (see fig. 1(14-Ethernet segment (ES),  and para [0026] multiple EVIs may be configured on PE routers 10 for Ethernet segment (ES)14); 
in response to determining that an all-active multi-homed ES is enabled (para[0028]), determining an Ethernet virtual private network (EVPN) designated forwarder (DF) state of the all-active multi-homed ES (see para [0029] discloses, In order to establish the EVPN, an EVPN protocol executing on PE routers 10A-10C triggers EVPN designated forwarder (DF) election for Ethernet segment 14.
Note: the all above PE(s) (forwarder) are connected (i.e. interface) to the end devices via Ethernet segment (ES), and the end device determines EVPN forward states.)

in response to determining that the all-active multi-homed ES is enabled and has the EVPN (DF) state (para [0035] line 8-12, If elected DF, one of PE routers 10A-10B elected as DF forwards traffic from the EVPN to local CE 8B), entering a protocol independent multicast (PIM) designated router (DR) state (see fig. 2(#47-PIM state), and para [0057] line 1-9, a routing process 45 that executes various protocols 44 at different layers of a network stack. 
 para (see para [0084] Jacob teaches, select the best path towards the DF in accordance with the BGP path selection algorithm, for instance. Remote PE 10C therefore sends traffic to the DF PE 10A.)
Note: If a segment /router acts as a forwarder (DF), then it is elected as the PIM DR (designated router).

In response to determining that an all-active multi-homed ES is enabled and does not have an EVPN DF state, entering a PIM non-DR state (see para [0083] PE 10B operating as a non-DF sends a route advertisement 204 that includes the static route specifying CE 8. Because PE 10A is a DF.)
Note: If the segment/router is not acting as a forwarder, then it is considered in a PIM non‐DR state (not the designated router)

Jacob does not explicitly to teach, wherein, in the PIM non-DR state, no DR is elected on the interface.
In analogous art, Chandrashekharachar teaches,
wherein, in the PIM non-DR state, no DR is elected on the interface (para [0049] teaches, two router (405-DF) and 410 (non-DF) are connected through switch 415 in L2 and L3 interfaces. And;
 para [0053]. For purposes of PIM, one of routers 405 and 410 may be the DR As shown in FIG. 4, 
router 405 is the DR while router 410 is the non-designated (non-DR) router. In general, under PIM, a shared-media LAN like Ethernet (e.g., the interface to switch 415) may have multiple PIM routers connected to it.)

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a multi-hoping device with a VPN of Jacob with to determining that an all-active multi-homed ES is enabled and does not have an EVPN DF state, entering a PIM non-DR state of Chandrashekharachar. A person of ordinary skill in the art would have been motivated to do this to transfer or switch data, such as packets, from one or more sources to one or more destinations via multiple routers (Chandrashekharachar: [0001]).

Regarding claim 4,
Jacob and Chandrashekharachar teach claim 3,
Jacob further teaches, further comprising determining whether the PIM router is associated with the interface as a function of at least one of a query or a PIM message (see para [0029] the EVPN protocol executing on each of PE routers 10A-10C that participates in the Ethernet segment directing the router to output a routing protocol message advertising an Ethernet segment Identifier (ESI))
Regarding claim 5,
Jacob and Chandrashekharachar teach claim 1,
 Forwarding information 56 may represent a virtual port binding and bridging table.)
Regarding claim  6,
Jacob and Chandrashekharachar teach claim 5,
Jacob fails to teach, 
further comprising, in response to determining that the orphan bridge port is associated with an active multicast receiver, selecting another device to enter the PIM DR state.
Chandrashekharachar further teaches, 
further comprising, in response to determining that the orphan bridge port is associated with an active multicast receiver, selecting another device to enter the PIM DR state (see para [0053] a router in which routers 405 and 410 may provide redundant connectivity to L2 domain 450. For purposes of PIM, one of routers 405 and 410 may be DR.) 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a multi-hoping device with a VPN of Jacob with to determining that an all-active multi-homed ES is enabled and does not have an EVPN DF state, entering a PIM non-DR state of Chandrashekharachar. A person of ordinary skill in the art would have been motivated to do this to transfer or switch data, such as packets, from one or more sources to one or more destinations via multiple routers (Chandrashekharachar: [0001]).

Regarding claim  7,
Jacob and Chandrashekharachar teach claim 5,
Jacob further teaches, further comprising, in response to determining that the orphan bridge port is not associated with an active multicast receiver and is not in the EVPN DF state, entering the PIM non-DR state (see para [0077] No bridge is connected with EVPN ).  
Claim 9 recites all the same elements of claim 1, but in apparatus form rather method form except for a memory device (see para [0013]); and a processor connected to the memory device, wherein the processor is operative (see para [0014]). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 9.
Claim 12 recites all the same elements of claim 4, but in apparatus form rather method form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 12.
Claim 13 recites all the same elements of claim 5, but in apparatus form rather method form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 13.
Claim 14 recites all the same elements of claim 6, but in apparatus form rather method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 14.
Claim 15 recites all the same elements of claim 7, but in apparatus form rather method form. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 15
Claim 17 recites all the same elements of claim 1, but in computer product form rather method form, except a non-transitory computer readable storage medium ([0014]). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 17.
Claim 19 recites all the same elements of claim 5, but in computer product form rather method form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 19.
Claim 20 recites all the same elements of claim 6, but in computer product form rather method form. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 20.


Claims 2-3, 8, 10-11, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jacob (US 2017/0195210A1), in view of Chandrashekharachar (US 2011/0305239A1), and further in view of Cai (US 2015/0249594 A1).
Regarding claim 2,
Jacob and Chandrashekharachar teach claim 1,
Jacob and Chandrashekharachar fail to teach, 
Jacob further teaches, further comprising, in response to determining that no all-active multi-homed ES is enabled, selecting a designated router (DR).
In analogous art, Cai teaches, 
further comprising, in response to determining that no all-active multi-homed ES is enabled, selecting a DR (see para [0019] one of the routers 10 (R1 in FIG. 1) is elected as a designated router and one or more of the routers (R1 and R2 in FIG. 1) are each selected as a group designated router (GDR) for a multicast traffic stream (packet flow, data flow, media content, data transfer, etc.).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a multi-hoping device with a VPN of Jacob with Chandrashekharachar further with selecting a designated router (DR)  of Cai. A person of ordinary skill in the art would have been motivated to do this to transmit a data stream by using a designated router (Cai: abstract]).
Regarding claim 3,
Jacob and Chandrashekharachar teach claim 1,
Jacob and Chandrashekharachar fail to teach, further comprising, in response to determining that an all-active multi-homed ES is enabled and a PIM router is associated with the interface, selecting a DR
In analogous art, Cai teaches, 
further comprising, in response to determining that an all-active multi-homed ES is enabled and a PIM router is associated with the interface, selecting a DR (see para [0022]).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a multi-hoping device with a VPN of Jacob with Chandrashekharachar further with selecting a designated router (DR)  of Cai. A person of ordinary skill in the art would have been motivated to do this to transmit a data stream by using a designated router (Cai: abstract]).
Regarding claim 8,
Jacob and Chandrashekharachar teach claim 1,

In analogous art, Cai teaches, further comprising selecting a designated router (DR) at least in part by comparing the device with a neighboring device (see para [0050] the router R2 calculates the value of the hash value_Group and compares it to the ordinal value of router R2 assigned by the DR in order to decide if router R2 is the GDR).

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a multi-hoping device with a VPN of Jacob with Chandrashekharachar further with selecting a designated router (DR) at least in part by comparing the device with a neighboring device of Cai. A person of ordinary skill in the art would have been motivated to do this to transmit a data stream by using a designated router (Cai: abstract]).
Claim 10 recites all the same elements of claim 2, but in apparatus form rather method form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 10.
Claim 11 recites all the same elements of claim 3, but in apparatus form rather method form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 11.

Claim 16 recites all the same elements of claim 8, but in apparatus form rather method form. Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to claim 16.

Claim 18 recites all the same elements of claim 2, but in computer product form rather method form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 18.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM ZAKIRUL ISLAM whose telephone number is (571)270-0566.  The examiner can normally be reached on IFP.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sm Islam/
Examiner, Art Unit 2457
Date: 12/2/2021


/RAMY M OSMAN/Primary Examiner, Art Unit 2457